POULIOT, J.
This case is before the Court on defendant’s motion for a new trial after a jury verdict for the plaintiff in the sum of '$90.
This matter presents a clear dispute of fact. The plaintiff claims he was crossing Washington Street at Eddy *315Street, in Providence, wlien lie was obliged to stop on tbe in-bound trolley tracks on- account of traffic ahead of him; that when he had been so stopped for about three seconds, his automobile was struck by a trolley car.
For plaintiff: Frank H. Beilin.
For defendant: Clifford, Whipple & E. A. 'Sweeney.
The defendant claims that while the trolley car was about half way across Eddy Street, the plaintiff speeded up his car and attempted to cross in front of the trolley car but a collision under the circumstances was unavoidable.
While the Court sitting without a jury might have reached a conclusion other than, the verdict returned by the jury, yet it cannot say that there is insufficient evidence to warrant the jury’s finding.
Motion for new trial denied.